—In (1) an action to recover damages based on, inter alia, allegations of fraud (matter No. 1), and (2) a proceeding to dissolve A-One Bricklaying Co., Inc., (matter No. 2), the plaintiffs in matter No. 1 appeal (1) from an order of the Supreme Court, Nassau County (Balletta, J.), dated September 18, 1986, which, inter alia, appointed the Honorable Alphonso M. LaPera, a retired Judge of the County Court, as a Referee to hear and determine the issues raised by the parties, (2), as limited by their brief, from so much of an order of the same court (Balletta, J.), dated March 20, 1987, as further detailed the nature of the appointment of the Referee *670by the order dated September 18, 1986, and denied the plaintiffs’ motion for a trial, and (3) from an order of the same court (LaPera, J.H.O.), entered August 5, 1988, which, inter alia, directed Anthony Alizio, a plaintiff in matter No. 1, to transfer certain property to Joseph Alizio, a defendant in matter No. 1 (and the petitioner in matter No. 2).
Ordered that the order dated September 18, 1986, is affirmed, without costs or disbursements; and it is further,
Ordered that the order dated March 20, 1987, is affirmed insofar as appealed from, without costs or disbursements; and it is further,
Ordered that the order entered August 5, 1988, is modified by deleting from the 20th decretal paragraph thereof the term "$1,819.47”, and substituting therefor the term "$1,744.47”; as so modified, the order is affirmed, without costs or disbursements.
The Supreme Court properly directed a reference to hear and determine the issues raised by the parties since, in substance, resolution of the dispute between these parties requires an examination of a long account (see, 4 Weinstein-Korn-Miller, NY Civ Prac |f 4317.10; cf., Schanback v Schanback, 130 AD2d 332). The failure of the Referee to make specific findings of fact (see, CPLR 4213 [b]) does not warrant reversal since the record permitted a complete re-evaluation of the proof by this court (see, e.g., Matter of Commissioner of Social Servs. v George C., 78 AD2d 541). The appellants have failed to demonstrate the existence of any legal or factual error in the order of the Referee. We therefore affirm the order of the Referee, save for a minor modification which is warranted in light of the concession contained in the respondents’ brief. Mangano, P. J., Thompson, Bracken and Rosenblatt, JJ., concur.